LEIBELL, District Judge.
' Motion granted, and order will be vacated to the extent that it restrains the moving party or her attorney from proceeding with pending motion to punish bankrupt for contempt of state court. In re Koronsky (C.C.A.) 170 F. 719; In re Hall (D.C.) 170. F. 721; In re Sims (D.C.) 176 F. 645; In re Francisco (D.C.) 245 F. 216; In re Metz (D.C.) 6 F.(2d) 962. It may be that the proceedings to punish for contempt in the "city court, instituted on March 11, 1937 (three days after the adjudication in this court and the issuance of its restraining order), were taken with actual knowledge of the existence of the bankruptcy and of the said restraining order, but the fact is that the restraining order was not served on the judgment creditor until March 23, 1937. These facts and the further fact that the order of the city court alleged to have' been disobeyed by the bankrupt was made December 9, 1935, but was not served until a year later, December 31, 1936, and that nothing was done until after the bankruptcy — all this the city court will undoubtedly consider in passing upon the motion to punish for contempt. But this court will not by its order do anything to affect the proceedings of the city court instituted to punish an offender for a contempt and to vindicate the dignity of that court.
Submit order on notice.